7 N.Y.3d 896 (2006)
DAVID M. LEDY et al., Appellants,
v.
JONATHAN MOLIN et al., Respondents, et al., Defendants.
Court of Appeals of New York.
Submitted September 25, 2006.
Decided November 21, 2006.
Motion, insofar as it seeks leave to appeal from the February 2005 Appellate Division order, dismissed upon the ground that it does not lie, appellants previously having moved for leave to appeal to the Court of Appeals from the Appellate Division order from which leave to appeal is currently sought (5 NY3d 746 [2005]); motion, insofar as it seeks leave to appeal from the August 2006 Supreme Court order, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution and thus does not constitute a final judgment within the meaning of CPLR 5602 (a) (1) (ii).